Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:	   As per claim 1, the prior art on record fails to teach in response to sending first resource request data associated with a requested resource for a first web site, receiving, by a user equipment comprising a processor, second web site data, wherein the second web site data represents a universal resource locator associated with a first resource for a second web site; based on a first result of a comparison of the first resource to a second resource cached by the user equipment, determining, by the user equipment, whether the first resource is cached by the user equipment; based on a second result of the determining whether the first resource is cached, wherein the second result comprises an indication that the first resource has been determined to have expired, performing, by the user equipment, an action associated with the first resource, wherein the action comprises requesting the first resource for the second web site and sending second resource request data representative of a request for the requested resource; based on the indication that the first resource has been determined to have expired, sending, by the user equipment to network equipment, cache data indicative of the first resource not being cached; in response to requesting the first resource, receiving, by the user equipment, notification data representative of a notification that a server is going to generate a data stream comprising the first resource to send to the user equipment, wherein the data stream is different than a current data stream utilized to send the first resource 
Claims 8 and 15 are allowed for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DJENANE M BAYARD/Primary Examiner, Art Unit 2444